In a matrimonial action in which the parties were divorced by judgment entered October 25, 1990, nonparty David B. Lubash, the former attorney for the defendant, appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated April 28, 1995, which granted the plaintiffs motion to direct him to release certain escrow funds.
Ordered that the order is affirmed, with costs.
The parties were divorced in 1990. The judgment of divorce provided that the marital home would be sold and the proceeds divided equally. Although the marital home was later sold, a dispute arose as to the distribution of the proceeds of sale, in light of the defendant’s alleged failure to abide by other aspects of the judgment of divorce. The appellant was prevailed upon to act as an escrow agent of the net proceeds until the disputed claims could be resolved. While the parties ultimately reached an agreement as to the disposition of the escrow money, the appellant refused to release the money, despite his client’s wishes, precipitating the motion which culminated in the order appealed from.
The arguments raised by the appellant that the court erred *532in directing him to release the escrow money are without merit. The appellant has no interest in .the escrow money, and the parties have reached an agreement as to how the money should be distributed. We note that the appellant has been suspended from the practice of law, and a disciplinary proceeding has been authorized, based on allegations concerning his conduct in this matter, including the allegation that he failed to maintain the proper balance in the escrow account, and his failure to cooperate with the Grievance Committee’s investigation. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.